 1   ASHLIE L. SURUR, ESQ.
     Nevada Bar No. 11290
 2   asurur@lawhjc.com

 3         HALL, JAFFE & CLAYTON, LLP
                   7425 Peak Drive
 4            Las Vegas, Nevada 89128
                    (702) 316-4111
 5                Fax (702) 316-4114

 6   Attorneys for Arlington West
     Twilight Homeowners Association
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS Case No.: 2:17-cv-01354-APG-EJY
     TRUSTEE, IN TRUST FOR THE BENEFIT
11   OF THE HOLDERS OF BAYVIEW            STIPULATION TO EXTEND TIME
     OPPORTUNITY MASTER FUND IVA         FOR ARLINGTON WEST TWILIGHT
12   REMIC TRUST 2016-17NPL3 BENEFICIAL   HOMEOWNERS ASSOCIATION TO
     INTEREST CERTIFICATES, SERIES 2016-     FILE DISPOSITIVE MOTION
13   17NPL3,
                      Plaintiff,                   (FIRST REQUEST)
14
     vs.
15
     ZILIAN OU; SFR INVESTMENTS POOL 1,
16   LLC; ARLINGTON WEST TWILIGHT
     HOMEOWNERS ASSOCIATION; DOW
17   INDIVIDUALS I-X, inclusive, and ROE
     CORPORATIONS I-X, inclusive,
18
                             Defendants.
19

20            The parties, by and through their respective attorneys, stipulate as follows:

21               1. The deadline to file dispositive motions was October 9, 2019. ECF No. 21.

22               2. The parties agree to extend the time for Arlington West Twilight Homeowners

23   Association (“HOA”) to file its dispositive motion to October 10, 2019.

24               3. There is good cause to extend the dispositive motion deadline. Counsel for HOA

25   is experienced a failure of the office’s server and the attorney’s terminal on October 9, 2019,

26   which prevented the uploading of the HOA’s motion for summary judgment and any

27   stipulation to extend. The HOA’s counsel contacted counsel for the all parties and obtained

28   this extension. The failure was corrected on October 10, 2019, thereby allowing the HOA to
                                                      1
 1   electronically file this stipulation and the HOA’s motion. For these reasons, the HOA has

 2   demonstrated good cause to extend the dispositive motion deadline by one day to October 10,

 3   2019, and has shown excusable neglect for the timing of this stipulation.

 4    Dated: October 10, 2019.                     Dated: October 11, 2019.
 5    HALL, JAFFE & CLAYTON, LLP                   AKERMAN, LLP
 6    By: /s/Ashlie L. Surur                       By: /s/Natalie L. Winslow
      Ashlie L. Surur, Esq.                        Natalie L. Winslow, Esq.
 7    Nevada Bar No.11290                          Nevada Bar No. 12125
      7425 Peak Drive                              Tenesa S. Powell, Esq.
 8    Las Vegas, Nevada 89128                      Nevada Bar No. 12488
      Attorneys for Arlington West                 1635 Village Center Circle, Suite 200
 9    Twilight Homeowners Association              Las Vegas, Nevada 89134
                                                   U.S. Bank National Association, As Trustee,
10                                                 In Trust For The Benefit Of The Holders Of
                                                   Bayview Opportunity Master Fund IVA
11                                                 REMIC Trust 2016-17NPL3 Beneficial
                                                   Interest Certificates, Series 2016-17NPL3
12    Dated: October 11, 2019.
13    KIM GILBERT EBRON
14    By: /s/ Diana S. Ebron
      Diana S. Ebron, Esq.
15    Nevada Bar No. 10580
      Jacqueline A. Gilbert, Esq.
16    Nevada Bar No. 10593
      Karen L. Hanks, Esq.
17    Nevada Bar No. 9578
      7625 Dean Martin Drive, Suite 110
18    Las Vegas, Nevada 89139
      Attorneys for SFR Investments Pool 1,
19    LLC
20

21                                              ORDER
22   IT IS SO ORDERED.
23   DATED:      October 15, 2019

24

25   UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                    2
